Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the microarray comprising a microfluidic device and its limitations (plurality of chambers having first conduit and second conduit; first tapered transport channel having an interior surface, said first transport channel being in flow communication with at least one said chamber through connection with said first conduit; and second tapered transport channel having an interior surface through connection with said second conduit, wherein passing a fluid through the microfluidic device provides a volume flow rate across the plurality of chambers which is substantially uniform) described in claims 2, 3, 4, 11, 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Specification
The disclosure is objected to because of the following informalities: 
“the covering the microarray” on page 2 line 25 is a grammatical error. 
“pepditases” on page 17 line 29 should be peptidases
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the recitation “Brb2” in claims 5 and 14 lacks antecedent support from the specification. The specification mentions a “GRB2” reporter instead.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




6.	Claims 1-5, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "repeating steps b-d" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The steps should be clearly marked with the corresponding letters. For the purposes of this office action, steps a-d were shown as presented in claim 1 on page 5 below. 
Claims 1 and 10 are vague because they recite that the “peptides bind to
phosphoproteins” but then the claims recite “binding the proteins with peptides”. It is not clear which one is it. The peptides bind to phosphoproteins or proteins? 
Claims 5 and 14 are vague because they recite the limitation of “BRB2 as a reporter”. The aforementioned reporter does not exist in the specification. However, the specification mentions the usage of GRB2 as a reporter (page 3 line 28). 

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	Schutkowski et al. (Schutkowski M, Reineke U, Reimer U. Peptide arrays for kinase profiling. Chembiochem. 2005 Mar; 6(3):513-21. doi: 10.1002/cbic.200400314. PMID: 15742386) discloses peptide microarrays that use the principle of in situ synthesis of peptides on the microarray. However, there is no disclosure of using microfluidic device and there is no disclosure of detection of phosphoproteins from cell lysates.

Min et al. (Min DH, Mrksich M. Peptide arrays: towards routine implementation. Curr Opin Chem Biol. 2004 Oct;8(5):554-8. doi: 10.1016/j.cbpa.2004.08.007. PMID: 15450500) discloses peptide microarrays that uses the principle of in situ synthesis of peptides on the 

Sikkema et.al. (Arend H. Sikkema, Sander H. Diks, Wilfred F.A. den Dunnen, Arja ter Elst, Frank J.G. Scherpen, Eelco W. Hoving, Rob Ruijtenbeek, Piet J. Boender, Rik de Wijn, Willem A. Kamps, Maikel P. Peppelenbosch and Eveline S.J.M. de Bont. Cancer Res July 15 2009 (69) (14) 5987-5995; DOI: 10.1158/0008-5472.CAN-08-3660) discloses a peptide microarray for the measurement of kinase activity in tumor and control cells. The array supports peptide sequences which are phosphorylated by tyrosine kinase. The phosphoryl groups are detected by a labeled antibody. However, there is no disclosure of detection of phosphoproteins, but of tyrosine kinase.  There is also no disclosure of using microfluidic devices with the microarray. 

Shigaki et al. (Shigaki S, Yamaji T, Han X, Yamanouchi G, Sonoda T, Okitsu O, Mori T, Niidome T, Katayama Y. A peptide microarray for the detection of protein kinase activity in cell lysate. Anal Sci. 2007 Mar;23(3):271-5. doi: 10.2116/analsci.23.271. PMID: 17372367) discloses a peptide microarray for the measurement of protein kinase activity in cell lysate. The array supports peptide sequences which are phosphorylated by phosphoserine, threonine, or tyrosine. The phosphoryl groups are detected by a labeled antibody. However, there is no disclosure of detection of phosphoproteins, but of kinase.  There is also no disclosure of using microfluidic devices with the microarray.

Thiele A, Weiwad M, Zerweck J, Fischer G, Schutkowski M. High density peptide microarrays for proteome-wide fingerprinting of kinase activities in cell lysates. Methods Mol Biol. 2010;669:173-81. doi: 10.1007/978-1-60761-845-4_14. PMID: 20857366. discloses a high density peptide microarray for the analysis of protein kinase activity in cell lysate. The phoshopeptides were detected by fluorescence scanning with the treatment of phosphate-specific stain Pro-Q Diamond. labeled antibody. While phosphorylated proteins from the lysate are bonded to the array, the reference lists that they are 

Jacobs (US2010/0173797A1) discloses the design of diagnostic devices such as microarrays and methods of making and using such devices in differential diagnoses of specific clinical symptoms sets of symptoms wherein peptides, proteins, and/or antibodies can be used as the target to a specific probe (abstract)([0008]).  Jacobs further disclose a microarray comprising a microfluidic device ([0173]) wherein microfluidic reaction device comprises: (a) a plurality of chambers having a first conduit and a second conduit; (b) a first tapered transport channel having an interior surface, said first transport channel being in flow communication with at least one said chamber through connection with said first conduit; and (c) a second tapered transport channel having an interior surface, said second transport channel being in flow communication with at least one said chamber through connection with said second conduit, wherein passing a fluid through the microfluidic device provides a volume flow rate across the plurality of chambers which is substantially uniform. (Figures 22A, 22B, 23B, and 23A describe the subject matter of this claim as they show different design examples of a microarray and microfluidic systems integrated together. The figures show a plurality of conduits stems from multiple chambers with various sizes and in connection with each other. The figures also show that these channels can vary in size thus being tapered as needed). 
However, there is no disclosure on using the arrays to detect phosphoproteins through cell lysate. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD ALI AL-AMEEN/            Examiner, Art Unit 1641                                                                                                                                                                                            	
/CHRISTOPHER L CHIN/            Primary Examiner, Art Unit 1641